It appears from the certificate of appeal in this case that this appellant was tried and convicted for the offense of burglary at the October, 1925, term of the circuit court of Mobile county. He was then and there duly sentenced to an indeterminate term of imprisonment in the penitentiary of not less than four years nor more than ten years. Judgment was pronounced and entered accordingly, from which judgment he appealed to this court. Pending the appeal here, he was confined in the county jail of Mobile county.
Under date of March 27, 1926, the sheriff of said county makes certificate, duly verified by oath, that this appellant escaped from said jail on the night of March 26, 1926, and is now a fugitive.
A fugitive from justice has no standing in the courts of this state. Of his own volition this appellant has deprived himself of the right to be heard in this court. His appeal here is dismissed.
Appeal dismissed, appellant being a fugitive from justice.